UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT INNOVATOR MATRIX INCOME® FUND ClassA(IMIFX) ClassI(IMIIX) December 31, 2013 ACADEMY FUNDS TRUST ACADEMY FUNDS TRUST Dear shareholders, This was one of the most challenging years imaginable for income-oriented investment portfolios and we are pleased with how the Innovator Matrix Income® Fund navigated it. As we reported to shareholders earlier in the year, a massive backup in bond rates occurred late in the second quarter as the markets and media speculated about the timing of the U.S. Federal Reserve’s implementation of its intended “tapering” (reduction in its ongoing purchases of bonds).This caused a watershed reappraisal by the markets of the long-term prospects for traditional fixed income investments.If bond rates were to have reached generational lows and could be anticipated to rise gradually over the coming decades, then capital losses could be part of bond investors’ future for years to come.Against this carnage in the bond markets, we were pleased to offer an alternative approach providing income through a balanced portfolio of pass-through securities with the ability to prosper even in a reflationary economic environment when bonds may not. The opening quarter of the 2013 began with a dramatic announcement that the “Fiscal Cliff” of expiring tax cuts and major government spending restraints would be ameliorated by a modest tax increase and postponement of major cuts.This was greeted in the market as positive for the economy and an enormous relief for economically sensitive securities in the portfolio.In addition, it relieved apparent market concern that a reform of the corporate tax code would adversely affect securities types which are currently exempt from federal corporate income tax.We believe that interest in these income producing securities may also have been bolstered by concerns expressed by many investment analysts that bond rates were at historic lows and could only rise. The investment story of the second quarter was the dramatic collapse of the U.S. bond market, prompted by the tale of the “taper” of bond purchases by the U.S. Federal Reserve as told by its then Chairman Ben Bernanke.Continuing the strong momentum from the first quarter, virtually all assets – the Innovator Matrix Income® Fund included – continued upward through April and peaked early in May.A harbinger of what was to come came in Bernanke’s Congressional testimony on May 22, in which he alluded to the likelihood that the Fed would “taper” the pace of its aggressive purchases of bonds, or quantitative easing, which have had the effect of providing surplus cash to asset markets and bolstering asset prices.The pivot point of this dynamic came on June 19, when Bernanke—following a regularly scheduled major Fed meeting—described in detail the likely timing (contingent upon continued strong economic activity) for the gradual decline of bond purchases.Although little in this speech was different from prior Fed statements, its prominence and explicit nature were apparently enough to frighten a significant element of bondholders who were speculating that Fed support for this market would be even more expansive. Although we believed only a modest portion of the Fund’s portfolio stood to be adversely affected on a fundamental basis by these developments, the sudden increase in interest rates served to draw money from almost all asset classes, which declined sharply in this period.As is our style, we used this opportunity to reduce holdings we felt likely to be adversely affected long term—such as mortgage real estate investment trusts 3 ACADEMY FUNDS TRUST (REITs) and closed-end funds investing in emerging market debt—and increase holdings in areas we thought most likely to benefit (and which were also depressed), such as equity REITs, business development companies, and private equity partnerships. We believe the third quarter’s investment dynamic had little to do with the real economy—which continued to grow slowly and ever so gradually increase employment—but everything to do with high-level political actions or inaction as they were perceived to affect monetary liquidity and financial markets.Through this period, markets backed and filled while re-evaluating their reaction to the “taper” announcement.Actual growth figures remained tepid and somewhat short of the levels the Fed expected, while Fed officials often appeared in public statements to be attempting to talk the markets out of their initial interpretation of the June announcement.This drama came to an apparent halt when at its September meeting the central bank announced that it would not taper at that time!That turned the page to the next policy crisis, the government shutdown that began September 30, which we believe was recessionary in its impact and further reduced the likelihood of any near-term backup in bond rates. The overall effect of these events on the Innovator Matrix Income portfolio was modest, as the Fund produced a small positive return in the third quarter.During this period we continued to reduce our exposure to bond related securities such as agency mortgage REITs, while adding income securities that should benefit from the faster pace of growth, including a refiner, a shipping firm and two other REITs, one focused on retail and the other on short maturity, resettable rate mortgages. In the fourth quarter, as the government shutdown came to a conclusion in mid-October, depressed sentiment appeared to lift, leaving market participants to respond to generally good economic news and continued liquidity in the securities markets.Within the Fund portfolio the largest gainers during the quarter, not surprisingly, were the securities of enterprises whose fortunes were most strongly aligned with the improving economy: shippers, pipelines, refiners, and private equity partnerships, all of which were well represented in the portfolio and which had been added to during mid-year adjustments. As of year-end, one of the two greatest concentrations in the Fund was in high-yielding security types which in our judgment would benefit from moderate growth in the U.S. economy, accompanied by modest inflation. These securities included closed-end high-yield corporate bond funds; closed-end funds focused on preferred securities; master limited partnerships (MLPs) operating energy pipelines, tankers, and refineries; private equity partnerships; and a few very high-yielding common stocks in industries such as telecommunications and shipping. The other major concentration in the Fund was in securities which we anticipate would benefit from growth in the economy accompanied by higher commodity and asset prices. We believe that while inflation measured by the Consumer Price Index is likely to be well contained, we may witness higher prices for some basic commodities due to growth in emerging economies, as well as increased values in a number of areas of the U.S. real estate market.Accordingly, the portfolio holds significant positions in securities which have traditionally benefitted from these trends, such as royalty trusts 4 ACADEMY FUNDS TRUST and MLPs producing oil, gas, and coal; equity REITs serving health care, retail, entertainment, and hospitality industries; and closed-end funds which own the debt of emerging market governments and companies. The third largest portion of the portfolio consists of securities which may benefit from higher short-term interest rates (while taking some credit risk). Holdings in this sector include a closed-end fund holding bank loans; a mortgage REIT focused on resettable rate mortgages; and business development companies whose loan books are concentrated in loans to middle market companies whose rates reset based on short-term benchmarks.Although we have no expectation that the Federal Reserve will raise short-term interest rates any time soon, we do believe based on recent statements by our central bank that we will see greater opportunities and representation in this sector as we move forward. The smallest component of the portfolio consists of holdings of securities which have high yields and which are sustainable in our estimation even if the U.S. economy slows. This portion of the portfolio consists of mortgage REITs holding residential and commercial mortgages.Due to the gradually declining attractiveness of bonds on a long-term basis, our allocation to this sector has been declining for over a year.For the foreseeable future, we expect to maintain a very low allocation to this quadrant, focusing only on opportunistic or special situations. Long-term shareholders will remember, however, that we continuously emphasize that the overall balance of the Fund is more important than our shorter-term emphasis on any particular sector. This broad exposure across high-income exchange-traded securities is intended to provide consistent income at the portfolio level which can be maintained within the broadest possible range of economic scenarios. Looking ahead to 2014, we see no apparent reason to dispute the consensus outlook for moderate and sustained growth with low inflation—this may be an ideal environment for securities which have the ability to benefit from a better economy, much like the bulk of the securities in our current portfolio.The fiscal situation in Washington appears to be moving toward a series of compromises which, while dull, will allow securities markets to react to economic fundamentals.Monetary policy supportive of markets, while receding ever so gradually, remains a benign factor apart from its impact on the bond market.The growth outlook outside the U. S., while modest, appears to have moved past the threat of financial collapse.While there is always the threat of a surprise, we believe the breadth of the portfolio’s investments positions the Fund well for worst case outcomes from unforeseen developments. Although our strategy has relatively low turnover, we would close by noting that it is actively managed at all times.Should fundamental conditions materially change, we will adjust the portfolio to target a continuation of high levels of income while seeking to minimize any significant long-term risk to principal. In addition to monitoring economic conditions and the sectoral concentrations in the Fund, our research program is constantly reviewing individual holdings and possible alternatives. We are prepared at any time to substitute fresh individual ideas for existing holdings whenever their risk/reward opportunity appears more attractive. 5 ACADEMY FUNDS TRUST While no guarantees are ever possible in any investment management endeavor, be assured that the main objective of our portfolio discipline is to target current income and, as a secondary objective, long-term capital appreciation – regardless of the economic scenario. Thank you for your interest in the Innovator Matrix Income® Fund. Sincerely, Steven Carhart Portfolio Manager The Fund may not receive the same tax benefits of a direct investment in an MLP. Any tax or legal advice provided is not an exhaustive interpretation of some of the current income tax regulations. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the fund nor any of its representatives may give legal or tax advice. Past performance does not guarantee future results. Mutual Fund investing involves risk.Principal loss is possible.Along with general market risks, investors should also note that the Innovator Matrix Income® Fund is classified as non-diversified and may be more volatile than diversified funds that hold a greater number of securities.Additionally, it may invest in securities that have additional risks.Foreign companies can be more volatile, less liquid, and subject to the risk of currency fluctuations.Small and mid-cap companies can have limited liquidity and greater volatility than large-cap companies.Debt securities will typically decrease in value when interest rates rise.This risk is usually greater for longer term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Closed-end funds and Business Development Companies (BDCs) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of their shares may trade at a discount to their net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange on which they trade, which may impact their ability to sell shares.Additionally, they may employ leverage which can increase volatility.BDCs may invest in smaller companies and may therefore carry risks similar to those of private equity or venture capital funds.Closed-end funds, BDCs, and exchange-traded funds may experience many of the same risks associated with individual securities.Holders of the units of master limited partnerships have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of master limited partnerships.The Fund may not receive the same tax treatment as a direct investment in a master limited partnership.The Fund may have concentrations in REITs and real estate securities with additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.Royalty trusts are subject to additional risks such as: cash-flow fluctuations and revenue decreases due to a sustained decline in demand for crude oil, natural gas and refined petroleum products, risks related to economic conditions, higher taxes or other regulatory actions that increase costs for royalty trusts. Diversification does not assure a profit or protect against loss in a declining market. Opinions expressed are those of the Advisor.The above discussion is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. The Consumer Price Index (CPI) is a measure that examines the weighted average of prices of a basket of consumer goods and services.Changes in the CPI are used to assess price changes associated with the cost of living. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. Academy Funds are distributed by Quasar Distributors, LLC. 6 ACADEMY FUNDS TRUST Index Comparison The following chart compares the value of a hypothetical $10,000 investment in the Innovator Matrix Income® Fund – Class A from its inception (January 31, 2012) to December 31, 2013 as compared with the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index. Innovator Matrix Income® Fund – Class A Growth of a Hypothetical $10,000 Investment at December 31, 2013 vs. S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index Average Annual Total Returns For the periods ended December 31, 2013 Since Three Six Twelve Inception Month Month Month (Annualized) Innovator Matrix Income® Fund* Class A:Without sales load 4.24% 5.17% 10.39% 6.10% Class A:With sales load -1.73% -0.88% 4.03% 2.87% S&P 500® Total Return Index 10.51% 16.31% 32.39% 22.24% Barclays U.S. Aggregate Bond Index -0.14% 0.43% -2.02% 0.63% * The Innovator Matrix Income® Fund launched an I Class on April 2, 2013. The cumulative return since inception for the I Class was 2.19%. Over the same period, the return of the S&P 500® Total Return Index and Barclays U.S. Aggregate Bond Index was 19.61% and -1.95%, respectively. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-386-3890. 7 ACADEMY FUNDS TRUST Index Comparison (Continued) The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor's expense limitation agreement for the Fund. Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The Barclays U.S. Aggregate Bond Index is a total return index which reflects the price changes and interest of each fixed income security in the index. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Barclays Aggregate Bond Index is an unmanaged, capitalization-weighted index generally representative of the market for investment grade U.S. government and U.S. corporate debt securities. The Fund's portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 8 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Investments by Security Type as of December 31, 2013 (as a Percentage of Total Investments) 9 ACADEMY FUNDS TRUST Expense Example For the Period Ended December 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, including sales charges (loads) on purchase payments. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the applicable line under the heading titled “Expenses paid during the period ended” to estimate the expenses you paid on your account during the period. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the six month period). 10 ACADEMY FUNDS TRUST Expense Example For the Period Ended December 31, 2013 (Unaudited) (Continued) Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads).Therefore, the table below is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs could have been higher. Expenses paid Beginning Ending during the account value account value period ended* Innovator Matrix Income® Fund Class A Class I * Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the six month period). 11 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – December 31, 2013 Shares Value REAL ESTATE INVESTMENT TRUSTS – 21.08% Diversified – 4.93% EPR Properties $ Whitestone REIT Health Care – 3.26% Senior Housing Properties Trust Hotels – 3.77% Hospitality Properties Trust Mortgage – 9.12% American Capital Mortgage Investment Corp. Apollo Commercial Real Estate Finance, Inc. Capstead Mortgage Corp. Invesco Mortgage Capital, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $26,089,110) $ COMMON STOCKS – 12.13% Deep Sea, Coastal, and Great Lakes Water Transportation – 1.94% Ship Finance International Ltd. $ Petroleum and Coal Products Manufacturing – 2.20% HollyFrontier Corp. Support Activities for Mining – 3.88% Seadrill Ltd. Wired Telecommunications Carriers – 4.11% Frontier Communications Corp. TOTAL COMMON STOCKS (Cost $12,531,752) $ The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – December 31, 2013 (Continued) Shares Value MASTER LIMITED PARTNERSHIPS – 31.95% Death Care Services – 2.25% StoneMor Partners L.P. $ Deep Sea, Coastal, and Great Lakes Water Transportation – 5.21% Navios Maritime Partners L.P. Teekay LNG Partners L.P. Oil and Gas Extraction – 3.91% Vanguard Natural Resources, LLC Other Financial Investment Activities – 7.36% KKR & Co. L.P. Och Ziff Capital Management Group Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing – 2.12% CVR Partners L.P. Petroleum and Coal Products Manufacturing – 3.98% CVR Refining L.P. Northern Tier Energy LP Pipeline Transportation of Crude Oil – 2.66% Nustar Energy L.P. Pipeline Transportation of Natural Gas – 4.46% Niska Gas Storage Partners, LLC PVR Partners L.P. TOTAL MASTER LIMITED PARTNERSHIPS (Cost $31,376,432) $ The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – December 31, 2013 (Continued) Shares Value ROYALTY TRUSTS – 3.66% Petroleum and Coal Products Manufacturing – 3.66% BP Prudhoe Bay Royalty Trust $ TOTAL ROYALTY TRUSTS (Cost $4,227,495) $ BUSINESS DEVELOPMENT COMPANIES – 9.44% Closed-end Funds – 9.44% Ares Capital Corp. $ Fifth Street Finance Corp. Prospect Capital Corp. TOTAL BUSINESS DEVELOPMENT COMPANIES (Cost $10,247,767) $ INVESTMENT COMPANIES – 17.57% Closed-end Funds – 17.57% Avenue Income Credit Strategies Fund $ Blackrock Corporate High Yield Fund V First Trust Aberdeen Global Opportunity Fund Morgan Stanley Emerging Markets Domestic Debt Nuveen Diversified Currency Opportunities Fund Nuveen Preferred Income Opportunities Fund Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Western Asset Global High Income Fund TOTAL INVESTMENT COMPANIES (Cost $20,509,479) $ The accompanying notes are an integral part of these financial statements. 14 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Schedule of Investments – December 31, 2013 (Continued) Shares Value SHORT TERM INVESTMENTS – 5.81% Money Market Funds – 5.81% Fidelity Government Portfolio, 0.01% $ TOTAL SHORT TERM INVESTMENTS (Cost $6,340,978) $ Total Investments (Cost $111,323,013) – 101.64% Liabilities in Excess of Other Assets – (1.64)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 15 ACADEMY FUNDS TRUST Statement of Assets and Liabilities December 31, 2013 Innovator Matrix Income® Fund Assets: Investments, at value * $ Receivable for fund shares sold Dividends, interest and other receivables Prepaid expenses Total Assets Liabilities: Payable for investments purchased Payable for fund shares redeemed Distribution payable Payable to Adviser Payable to Trustees Accrued 12b-1 fees – Class A Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on investments ) Net Assets $ Class A: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ Maximum offering price per share(1) $ Class I: Net Assets Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ * Cost of investments $ Includes a sales load of 5.75% (see Note 7). The accompanying notes are an integral part of these financial statements. 16 ACADEMY FUNDS TRUST Statement of Operations For the Year Ended December 31, 2013 Innovator Matrix Income® Fund Investment Income: Dividends $ Interest Expenses: Investment advisory fee Professional fees Administration fee Fund accounting fees Transfer agent fees and expenses 12b-1 fees – Class A Trustee fees and expenses Printing and mailing expense Custody fees Insurance expense Registration fees Other expenses Total expenses before expense limitation Less: Advisory fees waived ) Net expenses Net Investment Income Realized and Unrealized Gain/(Loss): Net realized loss on investments ) Net change in unrealized depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 17 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Innovator Matrix Income® Fund From January 31, 2012 Year Ended (Inception Date) to December 31, 2013 December 31, 2012 Operations: Net investment income $ $ Net realized loss on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Dividends and distributions to shareholders: Net investment income – Class A ) ) Net investment income – Class I ) — Net realized gains – Class A ) — Net realized gains – Class I ) — Total dividends and distributions ) ) Fund Share Transactions: Class A Shares Proceeds from shares sold Shares issued to holders in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets from capital share transactions Class I Shares Proceeds from shares sold — Shares issued to holders in reinvestment of dividends — Cost of shares redeemed — — Net increase in net assets from capital share transactions — Total increase in net assets Net Assets: Beginning of period — End of period** $ $ *Net of redemption fees of $ $ **Including undistributed net investment loss of $ ) $ — The accompanying notes are an integral part of these financial statements. 18 ACADEMY FUNDS TRUST Statement of Changes in Net Assets (Continued) Innovator Matrix Income® Fund From January 31, 2012 Year Ended (Inception Date) to December 31, 2013 December 31, 2012 Change in Shares Outstanding: Class A Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed ) ) Net increase Class I Shares sold — Shares issued to holders in reinvestment of dividends — Shares redeemed — — Net increase — The accompanying notes are an integral part of these financial statements. 19 ACADEMY FUNDS TRUST Innovator Matrix Income® Fund Financial Highlights CLASS A From January 31, 2012 Year Ended (Inception Date) to December 31, December 31, Per share operating performance (For a share outstanding throughout each period) Net asset value, beginning of period $ $ Operations: Net investment income/(loss) Net realized and unrealized gain/(loss) ) Total from investment operations Dividends and distributions to shareholders: Dividends from net investment income ) ) Distributions from net realized gains ) — Total dividends and distributions ) ) Change in net asset value for the period ) Redemption fees per share Net asset value, end of period $ $ Total return(4) % %(2) Ratios/supplemental data Net assets, end of period (000) $ $ Ratio of net expenses to average net assets: Before expense limitation arrangements(5) % %(1) After expense limitation arrangements(5) % %(1) Ratio of net investment income/(loss) to average net assets: Before expense limitation arragements(5) % %(1) After expense limitation arragements(5) % %(1) Portfolio turnover rate 91
